Name: Commission Regulation (EEC) No 3669/88 of 24 November 1988 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 318/26 Official Journal of the European Communities 25. 11 . 88 COMMISSION REGULATION (EEC) No 3669/88 of 24 November 1988 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat tions and other information known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 1115/88 (2), and in particular the first paragraph of Article 11 thereof, Whereas the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat were fixed by Commission Regulation (EEC) No 3917/87 (3), as last amended by Regulation (EEC) No 3327/88 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3917/87 to the quota HAS ADOPTED THIS REGULATION : Article 1 The import levies on live sheep and goats and on sheep ­ meat and goatmeat other than frozen meat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 5 December 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 November 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 183, 16 . 7 . 1980, p . 1 . (2) OJ No L 110, 29 . 4. 1988 , p . 36. P) OJ No L 369, 29 . 12. 1987, p . 8 . M OJ No L 295, 28 . 10 . 1988, p . 13 . 25. 11 . 88 Official Journal of the European Communities No L 318/27 ANNEX to the Commission Regulation of 24 November 1988 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat (ECU/100 kg) CN code Week No 49 from 5 to 11 December 1988 Week No 50 from 12 to 18 December 1988 Week No 51 from 19 to 25 December 1988 Week No 52 from 26 December 1988 to 1 January 1989 0104 10 90 (') 0104 20 90 (') 0204 10 00 (2) 0204 21 00 0 0204 22 10 (2) 0204 22 30 0 0204 22 50 0 0204 22 90 (2) 0204 23 00 0 0204 50 11 (2) 0204 50 13 (2) 0204 50 15 (2) 0204 50 19 (2) 0204 50 31 0 0204 50 39 0 0210 90 11 0 0210 90 19 (3) 109,552 109,552 233,090 233,090 163,163 256,399 303,017 303,017 424,224 233,090 163,163 256,399 303,017 303,017 424,224 303,017 424,224 113,557 113,557 241,610 241,610 169,127 265,771 314,093 314,093 439,730 241,610 169,127 265,771 314,093 314,093 439,730 314,093 439,730 117,556 117,556 250,120 250,120 175,084 275,132 325,156 325,156 455,218 250,120 175,084 275,132 325,156 325,156 455,218 325,156 455,218 120,621 120,621 256,640 256,640 179,648 282,304 333,632 333,632 467,085 256,640 179,648 282,304 333,632 333,632 467,085 333,632 467,085 (') The levy applicable is limited in the conditions laid down in Council Regulations (EEC) No 3643/85 and (EEC) No 486/85 and Commission Regulation (EEC) No 19/82. (2) The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85 and (EEC) No 486/85 and Commission Regulation (EEC) No 19/82. (3) The levy applicable is limited in the conditions laid down in Council Regulation (EEC) No 486/85 and Commission Regulation (EEC) No 19/82.